Case 5:18-mj-OOO79-.]FS Document 30 Filed 11/07/18 Page 1 of 1

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE N||DDLE D|STR|CT OF PENNSYLVAN|A

uNITED STATES oF AMER\CA
V' 5;18-1\/\.1-79
JGHN JACOB HASAY, ' MAG\STRATE JuDGE SAPOR|TO
Defendant

ORDER

 

AND NOW, this 7“‘ day of November, 2018, an information having been
filed as to the above-named Defendant, lT lS HEREBY ORDERED that the Preliminary
Examination previously scheduled for November 28, 2018, at 10:00 a.m. be, ar'ld hereby
is, CANCELED.

Dated: November 7, 2018

 

 

